DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 8, lines 9-16, filed September 29, 2022, with respect to the rejection(s) of claim(s) 1, 9, 15, and 23 under 35 USC 102 have been fully considered and are persuasive. Specifically, the claims have been amended to require the housing to house the diffuser, which the housing cited in the previous rejection did not. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of Serafin. The pump casing 11 of Serafin can be interpreted as the claimed “housing which comprises the outlet” and surrounds the diffuser (1, 13, 19). 
	The corrections to the drawings and claims are noted with appreciation. The objections to the drawings and claims and rejections under 35 USC 112 have been withdrawn. 

Drawings
The drawings were received on September 29, 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 4 currently depends from claim 3, however claim 3 is cancelled. Accordingly, the scope of claim 4 is unclear. For the purpose of examination, claim 4 will be treated as depending from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 2, 4-9, and 11-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 5,226,790 to Serafin.
In Reference to Claim 1#
Serafin teaches:
	A pump (2) for improved priming performance of a swimming pool or spa (see column 1, lines 6-10), the pump comprising:
	a housing (11) comprising an outlet (26);
	a diffuser (1, 12, 13, 19) within the housing; and
	a diverter (17) for diverting fluid moving through the diffuser from a circular path (circumferential channel along direction 3 in Figure 2) directly to the outlet of the housing of the pump, the diverter extending at least partially into a gap (10, 18, see Figures 3 and 5) formed between an outer diameter of the diffuser (outer surface of tapered belt 19, see Figure 3) and an inner diameter of the housing (inner surface of housing 11, see Figure 3) of the pump (see column 6, line 53 through column 7, line 42, and Figures 1, 2, 3, and 5).

    PNG
    media_image1.png
    713
    545
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    429
    379
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    362
    513
    media_image3.png
    Greyscale

In Reference to Claim 2#
Serafin teaches:
	The pump of claim 1, wherein the diverter extends at least partially into the gap such that such that the diverter diverts a majority of the fluid moving through the diffuser from the circular path to an axial path (along direction 4 in Figure 5) generally perpendicular to the circular path (column 7, lines 10-15). 
In Reference to Claim 4#
Serafin teaches:
	The pump of claim 1, wherein the diverter comprises at least one deflection structure (17) that extends completely through the gap, thereby preventing the fluid from recirculating within the gap along the circular path (see Figures 1, 2, and 5).
In Reference to Claim 5#
Serafin teaches:
	The pump of claim 1, where the diverter is a projection (17) with a curved face (see Figure 5). 
In Reference to Claim 6#
Serafin teaches:
	The pump of claim 1, wherein the diverter extends at least partially into the gap such that the diverter is configured to change a direction of the fluid by approximately 90 degrees (see Figure 5). 
In Reference to Claim 7#
Serafin teaches:
	The pump of claim 1, wherein the diverter extends at least partially into the gap such that the diverter is configured to force the fluid into a helical shape toward the outlet of the pump. The fluid flows circumferentially along the housing, and then curves axially along the diverter (see Figures 2 and 5). 
In Reference to Claim 8#
Serafin teaches:
	The pump of claim 1, wherein the diverter comprises a plurality of deflection structures (17) integrated with the diffuser (see Figures 1 and 2). 
In Reference to Claim 9#
Serafin teaches:
	A pump (2) for improved priming performance of a swimming pool or spa (see column 1, lines 6-10), the pump comprising:
	at least one deflection structure (17) configured to divert fluid flowing through a diffuser (1, 12, 13, 19) in a circular path (circumferential channel along direction 3 in Figure 2) into an axial path (along direction 4 in Figure 5) leading directly to an outlet (26) of the pump,
	where the at least one deflection structure is a projection, and
	wherein the at least one deflection structure extends at least partially into a gap (10, 18, see Figures 3 and 5) formed between an outer diameter of the diffuser (outer surface of tapered belt 19, see Figure 3) and an inner diameter of the housing (inner surface of housing 11, see Figure 3) that houses the diffuser (see column 6, line 53 through column 7, line 42, and Figures 1, 2, 3, and 5). 
In Reference to Claim 11#
Serafin teaches:
	The pump of claim 9, wherein the at least one deflection structure extends completely through the gap, thereby preventing the fluid from recirculating within the gap along the circular path (see Figures 1, 2, and 5).
In Reference to Claim 12#
Serafin teaches:
	The pump of claim 9, wherein the at least one deflection structure is configured to divert the fluid moving through the diffuser by changing a direction of the fluid by approximately 90 degrees (see Figure 5). 
In Reference to Claim 13#
Serafin teaches:
	The pump of claim 9, wherein the at least one deflection structure forces the fluid into a helical shape toward the outlet of the pump. The fluid flows circumferentially along the housing, and then curves axially along the diverter (see Figures 2 and 5).
In Reference to Claim 14#
Serafin teaches:
	The pump of claim 9, wherein the at least one deflection structure is integrated with the diffuser (see Figures 1 and 2). 
In Reference to Claim 15#
Serafin teaches:
	A pump (2) for improved priming performance of a swimming pool or spa (see column 1, lines 6-10), the pump comprising:
	at least one deflection structure (17) extending at least partially into a gap (10, 18, see Figures 3 and 5) formed between an outer diameter (outer surface of tapered belt 19, see Figure 3) of a diffuser (1, 12, 13, 19) and an inner diameter (inner surface of housing 11, see Figure 3) of a housing (11) that houses the diffuser, the at least one deflection structure configured to modify a path of fluid flowing through the gap, and
	wherein the at least one deflection structure is on: an interior wall (inner surface of housing 11) of the housing of the pump (see column 6, line 53 through column 7, line 42, and Figures 1, 2, 3, and 5).
In Reference to Claim 16#
Serafin teaches:
	The pump of claim 15, wherein the at least one deflection structure is configured to divert a majority of the fluid flowing through the gap from a circular path (circumferential channel along direction 3 in Figure 2) directly to an outlet (26) of the pump.
In Reference to Claim 17#
Serafin teaches:
	The pump of claim 16, wherein the at least one deflection structure extends completely through the gap, thereby preventing the fluid from recirculating within the gap along the circular path (see Figure 2). 
In Reference to Claim 18#
Serafin teaches:
	The pump of claim 15, wherein the at least one deflection structure is configured to modify the path of the fluid from a circular path (circumferential channel along direction 3 in Figure 2) to an axial path (along direction 4 in Figure 5) generally perpendicular to the circular path (see Figures 2 and 5).
In Reference to Claim 19#
Serafin teaches:
	The pump of claim 15, wherein the at least one deflection structure is a projection with a curved face (see Figure 5).
In Reference to Claim 20#
Serafin teaches:
	The pump of claim 15, wherein the at least one deflection structure is configured to modify the path of the fluid by changing a direction of the fluid by approximately 90 degrees (see Figure 5). 
In Reference to Claim 21#
Serafin teaches:
	The pump of claim 15, wherein the at least one deflection structure forces the fluid flowing through the gap out of a circular path (circumferential channel along direction 3 in Figure 2) and into a helical shape toward an outlet (26) of the pump (see Figures 1, 2, and 5). The fluid flows circumferentially along the housing, and then curves axially along the diverter (see Figures 2 and 5).
In Reference to Claim 22#
Serafin teaches:
	The pump of claim 15, wherein the at least one deflection structure is integrated with the diffuser. 
In Reference to Claim 23#
Serafin teaches:
	A method of improving pump priming performance of a swimming pool or spa (see column 1, lines 6-10), the method comprising diverting fluid moving in a circular path (circumferential channel along direction 3 in Figure 2) through a diffuser (1, 12, 13, 19) of a pump (2) by changing a direction of the fluid using at least one deflection structure (17) extending at least partially into a gap (10, 18, see Figures 3 and 5) formed between an outer diameter of the diffuser (outer surface of tapered belt 19, see Figure 3) and an inner diameter of a housing (inner surface of housing 11, see Figure 3) that houses the diffuser so the fluid flows in an axial path (along direction 4 in Figure 5) directly to an outlet (26) of the pump instead of the circular path through the diffuser (see column 6, line 53 through column 7, line 42, and Figures 1, 2, 3, and 5).
In Reference to Claims 24 and 25#
Serafin teaches:
	The pumps of claims 1 and 9, wherein the diffuser comprises a plurality of vanes (16) (see column 6, line 67 through column 7, line 2).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/David E Sosnowski/SPE, Art Unit 3745